[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-11204               MARCH 21, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 8:09-cv-02458-SCB-TBM



CATHERINE A. RANIOLO,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff - Appellant,

                                                versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllll                              Defendant - Appellee.


                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (March 21, 2012)

Before TJOFLAT, BARKETT, Circuit Judges, and SMOAK,* District Judge.


         *
         Honorable Richard Smoak, United States District Judge for the Northern District of
Florida, sitting by designation.
PER CURIAM:

       Catherine Raniolo, the former spouse of a deceased wage earner, appeals the

district court’s order affirming the decision of the Commissioner of Social

Security (“the Commissioner”) denying her application for disabled widow’s

benefits.

       The Administrative Law Judge (“ALJ”) assigned to adjudicate Raniolo’s

claim ruled that, because Raniolo’s disability did not occur until two days after her

eligibility for benefits expired, she did not qualify to receive these benefits. The

ALJ’s decision was affirmed on administrative appeal, making it the final

determination of the Commissioner. Raniolo now appeals to this Court, arguing

that the Commissioner’s interpretation of the statute and regulations determining

eligibility for disabled widow’s benefits, which the ALJ applied in her case, is

unreasonable.

           When an agency rule adopted through notice-and-comment rulemaking,

which occurred in this case,1 interprets a statute that the agency is charged with

administering, we must defer to the agency’s reasonable interpretation if the

       1
          There is no question in this case that the Commissioner’s regulation, enacted pursuant to
42 U.S.C. § 405(a), is endowed with the “force of law” necessary to receive the deference owed
under Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984). See United
States v. Mead Corp., 533 U.S. 218, 229 (2001) (recognizing that agency actions are entitled to
Chevron deference where Congress enabled the agency “to speak with the force of law”).

                                                2
statute is ambiguous. See Christensen v. Harris Cnty., 529 U.S. 576, 586-87

(2000) (discussing scope of deference). Because the statute at issue may be

deemed ambiguous, we must sustain the Commissioner’s interpretation so long as

it is reasonable. See Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467

U.S. 837, 843 (1984) (requiring deference where the statute does not “directly

address[] the precise question at issue”). In this case, the Commissioner’s

interpretation is a plausible, and therefore acceptable, reading of the statute. See

Gonzalez v. Reno, 212 F.3d 1338, 1351 (11th Cir. 2000) (accepting agency

interpretation where it “comes within the range of reasonable choices” in

interpreting statutory text).

      Having concluded that the regulation “is based on a permissible

construction of the statute,” Chevron, 467 U.S. at 843, we next determine whether

the Commissioner’s interpretation of the regulation is entitled to deference. An

agency’s interpretation of its own regulations is controlling unless it is “plainly

erroneous or inconsistent with the regulation.” Auer v. Robbins, 519 U.S. 452,

461 (1997) (internal quotation marks omitted). We do not find the interpretation

of the regulation in this case either implausible or “inconsistent with the

regulation.” Id.

AFFIRMED.


                                          3